Citation Nr: 0200487	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  98 - 02 157A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for hepatitis/blood 
disorder.



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel











INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 1997 rating determination by the Manchester New 
Hampshire, Regional Office (RO) that denied service 
connection for hepatitis and a blood disorder.  

This case was previously before the Board in February 2001, 
and was remanded to the RO for additional review of the 
claims file to ensure that all notification and development 
action required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) was 
accomplished.  In particular, the RO was to ensure that the 
new notification requirements and development procedures 
contained in sections 3 and 4 of the Act [codified as amended 
at  38 U.S.C. §§ 5102, 5103, 5103A, and 5107] were fully 
satisfied.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2097-98 (2000);  see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The RO was further directed to obtain specified private 
medical records of the veteran, associate that evidence with 
the claims folder, and obtain a VA medical examination and 
opinion as to the diagnosis, etiology, and date of onset of 
any hepatitis C found present in the veteran, including the 
medical probability that such had its onset during military 
service.  The actions requested on Remand have been 
satisfactorily completed, and the case is now before the 
Board for further appellate consideration.



The Board notes that all issues on appeal other than that 
which appears on the title page of this decision have been 
resolved, and that the Board limits its consideration herein 
to the single issue shown on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence its duty to assist him in obtaining 
all evidence necessary to substantiate his claims have been 
fully met.  

2.  The veteran did not undergo surgery or receive a blood 
transfusion during his period of active service.  

3.  Hepatitis, including hepatitis C or other blood disorder, 
were not manifest during active service, on service 
separation examination, or at any time prior to October 1992, 
approximately 19 years after final service separation.

4.  The veteran is not shown to have a blood disorder other 
than positive antigens for hepatitis C.


CONCLUSION OF LAW

Hepatitis, including hepatitis C or other chronic blood 
disorder, were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991), §§ 5103, 5103A 
(West Supp. 2001);  38 C.F.R. §§ 3.303 (2001)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has hepatitis C as a result of a 
1973 blood transfusion during abdominal surgery at the San 
Diego Naval Hospital while on active duty. 


I.  Evidentiary and Procedural History

The veteran's report of medical history at service entry 
denied any history of jaundice or hepatitis, and none was 
found on his service entrance examination, when his skin, 
eyes, genitourinary system and laboratory tests were normal.  
His service medical records show that in June and July 1973 
the veteran was hospitalized at the U.S. Naval Hospital, San 
Diego, for complaints of gastrointestinal bleeding and severe 
epigastric burning.  He reported that he had vomited 
approximately 12 times, each time yielding blood.  The 
physical examination was within normal limits with the 
exception of a grade II/VI systolic murmur.  An upper 
gastrointestinal examination was also within normal limits.  
Laboratory studies, including platelet count and red blood 
cell indices, were also normal.  Hematocrit was 49 on 
admission and remained in the range of 45-50 during his 
entire hospitalization.  The veteran's white blood cell count 
was within normal limits.  The hospital course for the 
veteran was entirely benign, no surgical procedures were 
undertaken, no blood transfusion was shown, and no further 
studies were indicated.  The diagnosis was possible early 
peptic ulcer disease - possible gastritis.

In July 1973, a psychiatric evaluation of the veteran 
disclosed an immature personality with passive-aggressive 
features, situational stress and a probable personality 
disorder.  In August 1973 the veteran was admitted for 
treatment of a drug overdose with diazepam (Valium).  He 
reported a past history of drug abuse with multiple oral and 
injectable drugs since the age 12.  His battalion commander 
was informed of those facts, and he was returned to duty the 
following day.  The following month he underwent psychiatric 
evaluation prior to separation.  It was noted that he had 
attempted to get a hardship discharge and when that was not 
approved tried to obtain a discharge based on drug abuse.  
The veteran stated that he exaggerated his drug use when he 
was previously evaluated in August 1973.  

On a report of medical history completed at service 
separation, the veteran reported a history of jaundice or 
hepatitis, but denied blood in his urine.  He also reported 
having exploratory surgery on his stomach when hospitalized 
in June 1973.  His report of separation medical examination 
disclosed that his skin, eyes, and genitourinary evaluation 
were found normal, urinalysis disclosed no abnormal findings, 
and no abdominal surgical scars were found on examination.  
The examiner noted the veteran's medical history of 
hospitalization for a gastrointestinal bleed and possible 
ulcer, not confirmed on upper gastrointestinal examination, 
and specifically noted that the veteran had undergone no 
surgery and had not received a blood transfusion.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in June 
1975, made no mention of hepatitis or of a blood disorder, 
and reported no postservice treatment for any condition.  
Similarly, an application for VA disability compensation 
benefits, received in February 1976, made no mention of 
hepatitis or of a blood disorder, and reported no postservice 
treatment for any such condition.  

VA outpatient treatment records dated from January to 
December 1993 primarily show the veteran was evaluated for 
complaints of headaches.  In October 1993, he related that he 
had been treated for hepatitis C with Interferon in 1992.  A 
December 1993 VA discharge summary shows the veteran was 
hospitalized for multiple neurologic complaints.  The 
veteran's medical history was significant for a positive 
hepatitis C antibody in October 1992 and a November 1992 
liver biopsy was consistent with chronic active hepatitis.  
He had a long history of intermittently increased liver 
function tests, although the reporting physician stated that 
such was secondary to alcohol.  VA outpatient treatment 
records from January 1994 to February 1996 show treatment for 
multiple somatic complaints.  In July 1995, the veteran was 
hospitalized for chronic headaches, and reported a long 
history of chronic hepatitis C.  His liver function tests 
were elevated.  In November 1995, the veteran was admitted 
for complaints of "multiple hernias" and "hiatal hernia" 
pain, and again reported a long history of chronic hepatitis 
C.  His liver function tests were elevated.  Ultrasound 
revealed fatty changes within the liver parenchyma with no 
evidence of ascites.  

The veteran's application for VA nonservice-connected 
disability pension benefits based upon multiple conditions, 
including "chronic hepatitis C", was received in the RO in 
October 1995.  

During a January 1996 VA Social and Industrial Survey, the 
veteran related that his medical problems began in 1973 when 
he received a blood transfusion at San Diego Naval Hospital.  
However, he stated that the possibility of hepatitis C was 
not noted until he was hospitalized at Nashua Memorial 
Hospital in 1986 for treatment of head and neck injuries 
where, he stated, hepatitis C was diagnosed.  The veteran 
asserted that he had never used a needle to "shoot up" and 
was not a drug user; that he was not gay; and that he had 
only had the one blood transfusion.  The survey was 
accompanied by a VA examination report which cited the 
veteran's statement that his hepatitis C began in service in 
1973, when he received a blood transfusion while being 
treated for bleeding ulcers at the San Diego Naval Hospital.  
The veteran related that he had a work-related accident in 
1986, and that a screen and liver function tests revealed 
hepatitis C.  The pertinent diagnosis was hepatitis C, 
probably secondary to blood in 1973, and the examiner 
indicated the need to document the cited biopsy results.

The veteran was granted nonservice-connected pension benefits 
in April 1996.  For pension purposes, the veteran has the 
following disability ratings for nonservice-connected 
disability: depression (30 percent); migraine headaches (30 
percent); chronic hepatitis C (30 percent); hypertension (10 
percent) and seizure disorder (0 percent).  His combined 
nonservice-connected disability rating was 70 percent.

In May 1996, the veteran claimed service connection for 
hepatitis C and, in an
August 1996 statement, he referred to service medical records 
which he stated showed blood in his urine, vomit and stools 
in 1973.  In response to an RO request for clarification, he 
stated that he wanted to claim service connection for 
hepatitis, a blood disorder, and a stomach ulcer.  

In response to an RO request for evidence of treatment for 
those disorders since service separation, the veteran 
submitted a copy of an April 1979 application for life 
insurance showing that he reported treatment for stomach 
ulcers during service in 1974-1975.  Treatment records from 
Big Horn County Memorial Hospital and from Monadnock 
Community Hospital disclose no treatment or findings of 
hepatitis, a blood disorder, or stomach ulcer.  

A rating decision of January 1997 denied service connection 
for conditions which included hepatitis and a blood disorder.  
The veteran submitted a timely notice of Disagreement, and 
was issued a Statement of the Case in February 1997.  He 
perfected his appeal for those disabilities in January 1998.

A May 1998 letter from a private psychiatrist cited a history 
offered by the veteran of liver abnormalities, subsequently 
diagnosed as hepatitis C.

On VA psychiatric examination in September 1999, the 
examining psychiatrist reviewed the veteran's entire claims 
folder and service medical records.  The veteran expressed 
anger over his allegedly receiving a blood transfusion in 
1973 which, in his opinion, caused hepatitis C.  He appeared 
preoccupied with the thought that his hepatitis C was 
contracted by his receiving a transfusion, the records for 
which were described by the examiner as "nonexistent."  The 
examining psychiatrist stated that the veteran's history was 
marked by early childhood drinking and drug use; that his 
records suggested a tendency to exaggerate and distort the 
facts; and that his evaluation of the veteran had been 
hindered by numerous psychological factors such as 
distortions of facts, denial of facts, and exaggeration of 
facts.  

A rating decision of September 1999 continued the denial of 
service connection for hepatitis or a blood disorder, and a 
Supplemental Statement of the Case addressing those issues 
was issued in October 1999.

In a letter from the veteran received in January 2000, the 
veteran contended that he did not contract hepatitis C by 
injectable drug use.  He referred to his service medical 
records and indicated that at that time he reported a history 
of drug use in order to get out of service but that he later 
recanted the story.  

A Board decision of February 14, 2001, denied the veteran's 
claims of entitlement to special monthly pension, and 
determined that the issues of whether new and material 
evidence to reopen claims of entitlement to service 
connection for an ulcer condition and for lip discoloration 
were not in appellate status before the Board.  The issue of 
service connection for hepatitis and a blood disorder were 
Remanded to the RO for additional action, including 
compliance with the notification and assistance provisions of 
the VCAA, to obtain specified private hospital records, and 
to provide special VA examinations to determine the nature, 
type, and etiology of any current hepatitis found present, 
and to express an opinion as to the medical probability that 
hepatitis C, if present, had its onset during the veteran's 
military service.  The examiners were to review the veteran's 
entire claims folder prior to their examinations.  The 
veteran was provided a copy of that Board decision and Remand 
order.  IN addition, the veteran was notified that he had the 
right to submit additional evidence and argument on the 
matters the Board had remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

By RO letter of March 2001, the veteran was informed of the 
provisions of the VCAA, of the evidence needed to prove his 
claim, and of VA's duty to assist him in obtaining that 
evidence.  He was asked to provide an executed medical record 
release authorization (VA Form 21-4142) so that the RO could 
obtain his medical records from Nashua Memorial Hospital.  
38 U.S.C.A. § 5102(b) (West Supp. 2001).  The claimant failed 
to respond to that request or to return the executed VA Form 
21-4142 authorizing the release of his medical records from 
the Nashua Memorial Hospital.

The veteran's complete VA medical records were obtained from 
the VAMC, Sheridan, Wyoming; the VAMC, Salt Lake City, Utah; 
the VAMC, Manchester, New Hampshire, and the VAMC, White 
River Junction, Vermont.  An October 1992 hospital summary 
from the VAMC, Sheridan, cited the veteran's assertion that 
he may have had hepatitis since age 12.  A subsequent VA 
hospital summary, dated from October to November 1992, shows 
that the veteran was admitted to monitor syncopal episodes 
and previous findings of slightly elevated liver function 
tests.  The veteran denied any previous transfusions or 
episodes of jaundice, and denied intervenous drug use or 
needle sharing.  Those records further show that a VA 
hepatitis panel in October 1992 revealed that hepatitis A and 
B surface antigen was negative while hepatitis C antibody was 
positive, and a liver biopsy in November 1992 disclosed 
chronic active hepatitis.  In a history offered by the 
veteran in December 1993, the veteran indicated that he was 
found to be positive for hepatitis C in October 1992.  
Chronic active hepatitis was diagnosed on VA hospitalization 
in December 1993, and chronic hepatitis C was diagnosed on VA 
hospitalizations in July and in November 1995.  VA outpatient 
records dated in September 1996 show that the veteran 
reported a history of ethanol and heavy marijuana use since 
age 12, while outpatient records in January 1997 show that 
the veteran claimed that he got hepatitis while in service 
from a blood transfusion.  

A VA hospital summary and treatment records, dated from March 
31 to April 22, 2001, show that the veteran was admitted with 
symptoms of exacerbation of a depressive disorder brought 
about by his wife filing for divorce.  During his 
hospitalization, liver function tests were found to be 
increased primarily due to treatment with Depakote, and liver 
function tests improved somewhat with discontinuance of that 
medication.  The diagnoses at hospital discharge were 
depressive disorder, not otherwise specified, and 
polysubstance dependence (barbiturates, benzodiazepines).  

A report of VA general medical examination of the veteran, 
conducted in May 2001, disclosed that the veteran's claims 
folder, his service medical records, and the Board's remand 
instructions were reviewed by the examiner prior to the 
examination.  The examiner noted that the veteran had not 
been given a blood transfusion during his July 1973 
hospitalization; that he was admitted in August 1973 for a 
diazepam overdose; and that the veteran admitted to a past 
history of multiple oral and injectable drugs since age 12.  
The examiner noted that the veteran's hepatitis C was 
documented in the record, and that he had undergone treatment 
with Interferon and Rebetron.  He was not currently under any 
treatment for his hepatitis C.  Examination revealed no 
evidence of organomegaly of liver or spleen, and there was no 
tenderness of the abdomen.  The VA examiner stated that the 
veteran had a history of intravenous drug use, and that it 
was as likely as not that such was the cause of his hepatitis 
C.  

In his discussion, the VA examiner noted that percutaneous 
transmission of hepatitis C accounts for 90 percent of 
transmission-associated hepatitis cases, and that the veteran 
did not receive a blood transfusion during service.  Thus, he 
concluded, the veteran's diagnosed hepatitis C was due to his 
intravenous drug use, noting that intravenous drug use 
accounts for over 50 percent of reported cases of hepatitis 
C.  He further noted that the veteran had no history of 
promiscuous sexual activity, and that such very rarely causes 
hepatitis C.  The diagnosis was hepatitis C.  

As of the date of the transfer of the appellant's case to the 
Board in November 2001, the claimant had failed to respond to 
the RO's request for medical records from the Nashua Memorial 
Hospital, or to return the executed VA Form 21-4142 
authorizing the release of those records.  As a result, the 
Board has been unable to review that evidence in evaluating 
the veteran's claims.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when such 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b)(2001).

If the veteran was discharged from service many years ago, 
evidence of his current condition is not generally relevant 
to the issue of service connection.  Lee v. Brown, 10 Vet. 
App. 336, 339 (1997);  Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51,53 (1992).  

In the instant appeal, hepatitis, including hepatitis C or a 
blood disorder, was not demonstrated or diagnosed in the 
veteran during active duty, at the time of his service 
separation examination, or at any time prior to October 1992, 
approximately 19 years after final service separation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2001).  In addition, hepatitis, including hepatitis C or a 
blood disorder, is not a disease for which presumptive 
service connection may be granted under the provisions of  
38 C.F.R. §§ 3.307, 3.309(a) (2001).  Further, in the absence 
of evidence of chronic hepatitis in service, including a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, chronicity of symptomatology is not 
demonstrated.  38 C.F.R. 3.303(b)(2001).  

While the veteran's medical history completed at the time of 
service separation claimed a history of exploratory surgery 
on his stomach when hospitalized in June 1973, and claimed 
past or current jaundice or hepatitis, the separation medical 
examiner noted the veteran's medical history of inservice 
hospitalization for a gastrointestinal bleed and possible 
ulcer, not confirmed on upper gastrointestinal examination, 
and specifically noted that the veteran had undergone no 
surgery and had not received a blood transfusion.  Further, 
his service separation examination disclosed that his skin, 
eyes, and genitourinary evaluation were normal, urinalysis 
disclosed no abnormal findings, and no abdominal surgical 
scars were found on examination.  The record shows that while 
the veteran filed an original application for VA disability 
compensation benefits in June 1975, that application made no 
mention of hepatitis or a blood disease.  

Further, the medical evidence of record shows that hepatitis 
C was first demonstrated and diagnosed on a VA hepatitis 
panel in October 1992, while hepatitis A and B antigens were 
negative, and that a November 1992 VA liver biopsy confirmed 
the diagnosis of chronic active hepatitis.  

Although the veteran has stated that hepatitis was initially 
diagnosed during his 1986 hospitalization at Nashua Memorial 
Hospital, he has declined to execute a medical record release 
authorization (VA Form 21-4142) to enable the RO to secure 
those records.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that the duty to assist 
is not a one-way street.  If a veteran wishes help in 
developing a claim, he or she cannot passively wait for it in 
those circumstances where he or she may or should have 
evidence that is essential in obtaining putative evidence.  
Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996);  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); reconsidered, 1 Vet. 
App. 406 (1991).  Further, the Federal Circuit Court has held 
that the general rule is that where evidence to prove a fact 
is peculiarly within the knowledge and competence of one of 
the parties, fairness requires that party to bear the burden 
of coming forward.  Jensen v. Brown,  19 F.3d. 1413 (Fed. 
Cir. 1994).  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
In this particular instance, the Board has considered the 
veteran's statements to the effect that he underwent 
abdominal surgery in service, as against the absence of any 
clinical evidence of such surgery; that he contracted 
hepatitis C during a blood transfusion in July 1973 versus 
the absence of any showing of a blood transfusion in service 
and the specific rebuttal of that statement by the separation 
medical examiner; that he had a past history of drug abuse 
with multiple oral and injectable drugs since the age 12, and 
his subsequent statement that such was an "exaggeration".  
The Board finds, based upon the foregoing inconsistencies and 
contradictions, that the veteran is not a reliable informant 
nor a credible witness.  

While the veteran has expressed the opinion that his 
hepatitis was incurred due to a blood transfusion during his 
period of active service, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  Comley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
If such testimony is not competent, it cannot be probative.  
Moreover, as previously noted, the service medical records 
fail to show that the veteran received a blood transfusion 
while in service, the separation medical examiner stated that 
the veteran neither underwent surgery nor received a blood 
transfusion while in service, and the veteran himself denied 
any previous transfusions or episodes of jaundice on VA 
hospitalization in October and November 1992.  

Further, the physician who reviewed the medical record in 
this case and conducted the May 2001 VA medical examination 
of the veteran found, in pertinent part, that the veteran had 
not been given a blood transfusion during his July 1973 
hospitalization or during service; that percutaneous 
transmission of hepatitis C accounts for 90 percent of 
transmission-associated hepatitis cases, that the veteran 
admitted to a past history of multiple oral and injectable 
drugs since age 12; that the veteran had a history of 
intravenous drug use, and that it was as likely as not that 
such was the cause of his hepatitis C.  Thus, he concluded, 
the veteran's diagnosed hepatitis C was due to his 
intravenous drug use.  

Based upon the foregoing, the Board finds that the evidence 
of record is silent for treatment, findings, diagnosis or 
demonstration of positive hepatitis C antibodies in the 
veteran at service entry, during active service or at any 
time prior to October 1992, approximately 19 years after 
final service separation; and that there is no competent 
medical opinion which links or relates the veteran's positive 
hepatitis C antibodies first shown in October 1992 to his 
period of active service or to any blood transfusion alleged 
to have been performed therein.  Competent medical opinion 
has stated that the veteran has a history of intravenous drug 
use, and that it is as likely as not that such was the cause 
of his hepatitis C.  Accordingly, the claim of entitlement to 
service connection for hepatitis/blood disorder is denied.

In reaching its determinations, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for 
hepatitis/blood disorder is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

